Citation Nr: 0611592	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-24 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for 
bilateral hearing loss.

2.	Entitlement to an extra-schedular evaluation in excess 
of 10 percent for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
St. Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim of service connection for bilateral hearing 
loss.

The Board remanded the hearing loss claim in June 2005 to 
address deficiencies in the notice provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA). 

The issue of entitlement to an extra-schedular evaluation in 
excess of 10 percent for tinnitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.	In April 1992, the RO determined that the veteran had 
not submitted new and material evidence in order to reopen 
his claim for service connection for bilateral hearing 
loss.

2.	Evidence regarding the veteran's claimed bilateral 
hearing loss submitted subsequent to the April 1992 
decision is either cumulative and redundant, or does not 
relate to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.	The RO's April 1992 decision is final as to the claim of 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 
(2005).

2.	New and material evidence sufficient to reopen the 
veteran's claim for service connection for bilateral 
hearing loss has not been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The VCAA, enacted on November 9, 2000, emphasized the VA's 
obligation to notify claimants of the information or evidence 
necessary substantiate a claim, and it affirmed the VA's duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
given to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided the veteran 
with notice of the VCAA in November 2002, prior to the 
initial decision on the claim in February 2003.  The notice, 
however, was inadequate and served as the basis for the 
Board's remand to the Appeals Management Center (AMC) in June 
2005.  The AMC issued a new VCAA notice letter in July 2005.

As the Board finds that the requisite notifications were 
ultimately provided to the veteran and his claim subsequently 
was addressed in an October 2005 supplemental statement of 
the case (SSOC) prior to the instant transfer and 
certification to the Board, the deficiency in the timely 
provision of a valid VCAA notice amounts to harmless error.

In this regard, the Board notes that while the veteran did 
not respond to the July 2005 VCAA notice or the October 2005 
SSOC, he has otherwise actively participated in the 
processing of his claim.  The veteran has provided numerous 
pages of evidence and argument in the decades following the 
RO's original denial of his claim in 1971.  Between the RO's 
February 2003 decision and the Board's June 2005 remand, the 
RO issued a statement of the case (SOC) and two SSOCs that 
addressed additional evidence the veteran had submitted.  
Viewed in such context, the furnishing of a VCAA notice after 
the decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506, slip op. at 22 (U.S. Vet. 
App. March 3, 2006); Conway v. Principi, 353 F.3d 1369, 1373 
(Fed. Cir. 2004).  The veteran has had a "meaningful 
opportunity to participate effectively," Dingess/Hartman, 
slip op. at 22, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.

Requirements with respect to the content of the VCAA notice 
have also been met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). 

In its July 2005 VCAA notice letter, the AMC informed the 
veteran about the information and evidence necessary to 
substantiate a claim of service connection for bilateral 
hearing loss.  Specifically, the letter stated:

		
      

[T]he evidence must show three things:

1.	You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or there was an event in 
service that caused an injury or disease.

2.	You have a current physical or mental 
disability shown by medical evidence.

3.	There is a relationship between current 
disability and an injury, disease, or event in 
military service.

With regard to the information and evidence that the VA would 
seek to provide, the Board notes that the burden is on the 
claimant to come forth with new and material evidence to 
reopen a previously denied claim.  In this regard, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  However, the AMC did 
explain to the veteran in the July 2005 letter that it would 
assist him in obtaining currently existing evidence such as 
records held by any federal agency or private records if he 
supplied sufficient identifying information.  

With regard to the information and evidence that the veteran 
was expected to provide, the July 2005 letter instructed the 
veteran to provide any treatment records pertinent to his 
claimed condition.  The letter explained that such evidence 
must be "new and material," largely tracking the regulatory 
language of 38 C.F.R. § 3.156(a).  The letter also informed 
the veteran that new and material evidence would be evidence 
that "pertain[s] to the reason [the] claim was previously 
denied" and, in so doing, the letter notified the veteran to 
look to the bases for the previous denial to determine what 
evidence would be new and material to reopen the claim.  See 
Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. App. 
Mar. 31, 2006).  Pursuant to 38 C.F.R. § 3.156(a), material 
evidence is "existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim."  
The veteran had been provided with this definition in a 
previous SOC dated in May 2003.  In addition, 
the RO specifically told the veteran in the May 2003 SOC and 
an August 2003 SSOC that the evidence that was needed to 
reopen his claim was evidence of current hearing loss.  
Because the veteran had been largely concentrating on 
submitting evidence to prove that he was exposed to acoustic 
trauma when a Claymore mine exploded close to him in service, 
the RO specifically told him that VA conceded that he was 
exposed to acoustic trauma in service during this incident 
but had denied his claim because evidence in service and 
shortly thereafter on a VA examination did not show that he 
had hearing loss for VA service connection purposes.  See 
Kent, slip op. at 10 (VCAA requires VA to look at the bases 
for the denial in the prior decision and to respond with 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  Although the specific notice was provided 
in the SOC and SSOC and more general notice was provided in 
the VCAA letters, the Board concludes that such a defect in 
providing notice to the veteran was at worst harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Dingess/Hartman, slip op. at 22; Conway, 353 
F.3d at 1373.  Finally, the July 2005 letter satisfied the 
"fourth element" by instructing the veteran to provide 
"any evidence" in his possession that pertained to his 
claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
and substantiate his claim of service connection for 
bilateral hearing loss, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
no new and material evidence has been submitted to reopen the 
veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In addition, the VA's duty to assist, which is more limited 
in a case that requires the appellant to reopen a previously 
denied claim than it is with regard to an original claim, has 
been satisfied in this case.  The AMC offered the veteran 
assistance in obtaining evidence for which he could provide 
sufficient identifying information.  The VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC and SSOCs which 
informed them of the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that the VA has fulfilled the duty to assist the appellant in 
this case.

Background

The veteran filed his original claim of service connection 
for an ear condition in May 1971, contending that exposure to 
a mine blast in Vietnam affected his hearing.  His claim was 
denied by the Board on appeal in January 1972 on the grounds 
that the evidence did not establish a current hearing loss 
disability.  The evidence of record at the time of the 
Board's decision consisted of the veteran's service medical 
records beginning in September 1968, the results of a post-
service, July 1971 VA audiological examination, and a 
statement by the veteran submitted in September 1971.

The service medical records are negative as to treatment for 
a hearing loss disorder.  While the veteran complained of 
hearing loss at his separation examination in January 1971, 
the report of the examination shows no hearing abnormalities.  
He received an audiometric evaluation, and his puretone 
thresholds, in decibels, were as follows: 




HERTZ


500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
0

The veteran received a diagnosis of "combined deafness" at 
the July 1971 VA audiological examination and again underwent 
audiometric testing.  His speech discrimination scores were 
98% in his right ear and 94% in his left ear.  Pure tone 
thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
10 (25)
0 (10)
-10 (0)
-5 (0)
LEFT
15 (30)
5 (25)
5 (15)
20 (25)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.  Although the July 
1971 VA audiological examination was conducted after November 
1967, the report specifically shows that ASA standards were 
used.)

In his September 1971 statement, the veteran described his 
exposure to acoustic trauma in service.  He explained that on 
May 13, 1969, his company was attacked by the North 
Vietnamese and an anti-personnel claymore mine exploded four 
feet from his position.  He was thrown to ground, his left 
ear was bleeding, and he could not hear out of either ear.  
According to the veteran, he received treatment at an 
evacuation hospital where a doctor informed him that his ear 
drums had been perforated.

The veteran filed a request to reopen his hearing loss claim 
in December 1979.  The RO denied the request in a January 
1980 rating decision based upon the lack of evidence showing 
a current hearing loss disability.  Evidence proffered since 
the 1972 denial consisted of a December 1979 statement from 
the veteran's commanding officer in Vietnam, confirming the 
veteran's exposure to an explosion during combat. 

Another request to reopen the veteran's hearing loss claim 
was submitted in December 1985 and denied by the RO in 
January 1986.  In association with his request, the veteran 
submitted personnel records including copies of certificates 
awarding him the Army Commendation Medal for Heroism and the 
Purple Heart in regards to his actions and wounds sustained 
during combat on May 13, 1969.  He also submitted another 
copy of his commanding officer's letter.

In November 1991, the veteran again applied to reopen his 
hearing loss claim.  He submitted no additional evidence and 
the RO denied his request in April 1992.

In July 2002, the veteran requested that his claim be 
reopened, but submitted no further evidence.  The RO denied 
his request in February 2003 on the basis that no new and 
material evidence had been submitted, and that denial is the 
subject of this appeal.

The veteran proffered several pieces of evidence in March 
2003 to bolster his claim.  He submitted copies of his 
service awards, the letter from his commanding officer, pages 
from a book entitled "LLRP: Company Command" which 
discusses the activities of the 1st Cavalry's long range 
ranger patrols in Vietnam, a guide on the use of claymore 
mines, and a statement from the veteran describing the events 
of May 13, 1969 with particular emphasis on his location in 
relation to the mine placement.
 
The veteran also submitted a report from the Minnesota Ear, 
Head, and Neck Clinic regarding an April 2003 audiological 
examination.  It indicates the veteran had "nearly normal" 
hearing with "very mild high frequency sensorineural hearing 
loss in the left ear only at 8000 hertz, where he drops down 
to 35 decibels."  The veteran received speech discrimination 
scores of 100% in both ears, and had "normal" speech 
reception thresholds bilaterally.

The veteran filed a substantive appeal in August 2003 along 
with several pieces of evidence.  He submitted VAMC records 
dated August 1989 through April 2001 indicating he received 
treatment on multiple occasions for otitis externa, records 
from dermatological and neurological appointments which note 
the veteran's exposure to the mine blast in Vietnam, and an 
April 1992 VA Report of Medical Examination in which the 
veteran complained of decreased hearing.

In October 2003, the veteran submitted the results of VA 
audiometric tests conducted in September 2003.  The examiner 
found hearing and speech recognition "within normal limits" 
for the right ear, and "normal" speech recognition and mild 
sensorineural hearing loss at 4-8 kHz for the left ear.  The 
veteran's pure tone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
15
LEFT
15
15
5
15
30

He received speech recognition scores of 100 percent for the 
right ear and 96 percent for the left ear.

Analysis

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001 (as was the application to reopen the claim 
in this case), new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of the newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the 
"credibility" of newly presented evidence is to be presumed 
unless the evidence is inherently incredible or beyond the 
competence of the witness).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In this case, the veteran is appealing the RO's February 2003 
decision denying his request to reopen his claim of service 
connection for bilateral hearing loss.  The last "final" 
denial of his claim that took place prior to the February 
2003 decision was the RO's April 1992 decision also denying 
the reopening of his claim due to no new and material 
evidence.  Accordingly, the Board must determine whether the 
veteran has submitted any new and material evidence since 
April 1992 that would allow the reopening of his claim of 
service connection for bilateral hearing loss.

After a careful consideration of the evidence, the Board 
finds the veteran has not proffered any new and material 
evidence since April 1992 sufficient to reopen his claim.  
The veteran submitted several pieces of evidence concerning 
his exposure to the mine explosion in May 1969.  While some 
of the evidence had not been submitted before and is 
therefore new, such as the LLRP book and the guide to 
claymore mines, it is largely cumulative and redundant of the 
accounts provided prior to April 1992.  More importantly, 
though, the information is not material.  As explicitly noted 
in the February 2003 rating decision and subsequent SSOCs, 
the VA has conceded the occurrence of the explosion and the 
veteran's in-service exposure to acoustic trauma.  What the 
veteran must provide to reopen his claim is evidence of a 
current hearing loss disability.
Therefore, the audiological examinations from the Minnesota 
Ear, Head, and Neck Clinic, dated April 2003, and from the VA 
audiological clinic, dated September 2003, cannot be 
considered material either.  The veteran's audiometric test 
results from those examinations do not meet the requirements 
of 38 C.F.R. § 3.385 to establish a hearing loss disability, 
thus they have no reasonably possibility of substantiating 
his claim.  Finally, the VAMC records dated August 1989 
through April 2001 are not material as they indicate 
treatment for otitis externa and provide no diagnosis of 
hearing loss.

Without new and material evidence, the veteran's request to 
reopen his claim of service connection for bilateral hearing 
loss must be denied.


ORDER

New and material evidence not having been submitted, the 
claim of service connection for bilateral hearing loss is not 
reopened, and the veteran's claim is denied.

REMAND

In October 2003, the RO granted the veteran's claim of 
service connection for tinnitus and assigned a 10 percent 
rating effective July 12, 2002.  In its rating decision, the 
RO explained that the veteran was awarded the highest 
scheduler evaluation that could be assigned to tinnitus, and 
that the evidence did not show that his tinnitus presented 
such an unusual disability picture that would warrant 
submission of his case for consideration of an assignment of 
a higher extra-schedular evaluation.

The veteran expressed his disagreement with the RO's decision 
not to consider an extra-schedular evaluation in a letter 
dated January 2004, and argued that, based upon his 
circumstances, he should have been assigned a higher initial 
rating.  As the veteran's statement constitutes a valid NOD, 
the Board is required to remand the issue of an extra-
schedular evaluation in excess of 10 percent for tinnitus for 
the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The Board also notes that the veteran was never provided with 
a VCAA notice regarding his tinnitus claim.  On remand, an 
appropriate notice must be sent.

Accordingly, the case is REMANDED for the following actions:

1.	The veteran should be sent a VCAA 
letter which provides the notices 
required under the relevant portions of 
the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 
3.159.  The veteran must be notified of 
the information and medical or lay 
evidence necessary to substantiate a 
claim for an extra-schedular disability 
rating for tinnitus, what information 
and evidence he is expected to provide, 
and what information and evidence the 
VA will seek to provide.  The appellant 
must also be instructed to provide any 
evidence in his possession that 
pertains to his claim.  In addition, 
the notice must include an explanation 
as to the information and evidence 
needed to establish an effective date 
for the claim on appeal, as outlined by 
the United States Court of Appeals for 
Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).

2.	A SOC must be provided concerning the 
issue of an extra-schedular evaluation 
in excess of 10 percent for tinnitus.  
If, and only if, the veteran files a 
timely substantive appeal on the 
aforementioned issue should this claim 
be returned to the Board.  See 38 
U.S.C.A. § 7105 (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


